SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Rio de Janeiro – February 25, 2014 – Petrobras announces today its consolidated results stated in millions of Reais, prepared in accordance with International Financial Reporting Standards – IFRS issued by the International Accounting Standards Board – IASB (A free translation from the original in Portuguese). Consolidated net income attributable to the shareholders of Petrobras reached R$ 23,570 million in 2013 and R$ 6,281 million in the 4Q-2013. Adjusted EBITDA reached R$ 62,967 million in 2013. Highlights R$ million Jan-Dec 4Q-2013 3Q-2013 4Q13 X 3Q13 (%) 4Q-2012 2013 x 2012 (%) 6,281 3,395 85 7,747 Consolidated net income attributable to the shareholders of Petrobras 23,570 21,182 11 2,534 2,522 − 2,614 Total domestic and international crude oil and natural gas production (Mbbl/d) 2,539 2,598 (2) 15,553 13,091 19 11,944 Adjusted EBITDA 62,967 53,439 18 214,688 229,078 (6) 254,852 Market capitalization (Parent Company) 214,688 254,852 (16) The Company reported 4Q-2013 earnings of R$ 6,281 million and the following highlights : · Proved reserves reached 16.57 billion barrels of oil equivalent (BOE) according to ANP/SPE criteria, with a 43% increase on pre-salt proved reserves compared to 2012. Reserves-to-Production ratio (R/P) in Brazil was 20.0 years and the reserve replacement ratio (RRR) was 131%. · Higher domestic crude oil and NGL production (increase of 2%, 36 thousand barrels/day), due to the production start-up of new systems: FPSO Dynamic Producer (Lula Central), FPSO Cidade de São Vicente (Lula Extremo Sul) and P-63 (Papa Terra). In December the Company reached the crude oil production level of 371 thousand bpd at the pre-salt layer. · Discovery of a crude oil reservoir in the deep waters of the Potiguar Basin and confirmation of the potential of Moita Bonita área located in the ultra-deep waters of the Sergipe Basin. · Declaration of commerciality of crude oil and natural gas reservoirs included in the Assignment Agreement area, Franco and Sul de Tupi, and of the crude oil reservoir at the Carioca area, in the pre-salt layer of Santos Basin. · Diesel and gasoline prices increased 8% and 4%, respectively, from November 30, 2013, based on the pricing policy for these oil products. · Disposal of assets within the Divestment Program, including interest held in Parque das Conchas Offshore Project (BC-10), which resulted in gains of R$ 1,016 million, and the disposal of assets in Peru and Uruguay. Cash from the disposal of assets reached R$ 3,997 million in the 4Q-2013. · Proposed dividends of R$ 9,301 million, distributed as interest on capital in the amount of R$ 0.5217 per common share and R$ 0.9672 per preferred share. Interest on capital is a form of dividend distribution which is deductible for tax purposes, thus resulting in a tax benefit of R$ 3,162 million in 4Q-2013 to the Company. Comments from the CEO Mrs. Maria das Graças Silva Foster Dear Shareholders and Investors, Our 2013 net income was R$ 23.6 billion, a 11% rise from 2012’s result. This rise was influenced by higher fuel sale prices, due to three diesel and two gasoline price increases during the year, by the significant increase in oil products production at our refining facilities, by significant cost cutting and productivity boost as well as by the gains from asset sales. Indeed, 2013 stands out for the successful implementation of our Structuring Programs, which by establishing new benchmarks for productivity and management of investment projects, imposed discipline in the use of the company’s financial resources. Notably, through PROCOP – Operating Expenses Optimization Program – we reached savings of R$ 6.6 billion in 2013, far exceeding the R$ 3.9 billion target set for the year. The sale of assets under PRODESIN – Divestment Program – contributed R$ 8.5 billion to Cash Flow in 2013. Since this program was established in 2012, 21 transactions worth R$ 23.4 billion in asset sales and financial restructuring have been made. The Structuring Programs have also brought the benefit of avoiding capital expenditures in 2013, as is the case with PRODESIN, INFRALOG – Logistical Infrastructure Optimization Program – and PRC-Poço – Well Cost Reduction Program, which, combined, have led to CAPEX savings of R$ 2.0 billion in the year. We made further advances by establishing targets aimed at better positioning company personnel in order to meet the challenges of our Business and Management Plan. During the second half of 2013, we implemented Programa Mobiliza, which provided employees with 3,399 opportunities to move internally into areas that will require more personnel in the coming years, resulting in 1,133 voluntary transfers and consequently lower costs arising from new hires. Another recently launched initiative was POP – Productivity Optimization Program, which resulted in the approval of the Voluntary Separation Incentive Plan, with voluntary enrollment until March 31, 2014. The plan covers eligible employees aged 55 or older and, in theory, can include up to 8.397 employees, approximately 10% of the company’s personnel. Our oil output in Brazil averaged 1,931 thousand bpd, down by 2.5% from the forecast, due to factors already discussed in my previous letter, which include delay of the Buoyancy Supported Riser Systems for FPSOs Cidade de São Paulo and Cidade de Paraty, the need to make changes to the subsea layout of the Papa-Terra/P-63 project, as well as the limited number of PLSVs (Pipe-Laying Support Vessels). We would like to point out that these matters have already been resolved not only by the unprecedented delivery of nine production units in 2013, with the addition of 1,000,000 barrels per day in capacity, but mainly by the successful installation of the first buoy on FPSO Cid. São Paulo and of the first well interconnected to this gathering system, which went into operation on February 18th, currently producing 36 thousand barrels per day and allowing the presalt production to achieve a new daily record of 407 thousand barrels per day on February 20th. Platforms P-63 and P-55 went into operation in November and December 2013, respectively, and units P-58 and P-62 will begin production in the first and second quarter of 2014 respectively. Six new PLSVs will be delivered in 2014, adding to the 11 vessels of this type that are currently in operation, enabling faster well to platform interconnection. Improvement in the operational efficiency of older systems was another relevant factor in achieving the result. PROEF – Campos Basin Operational Efficiency Improvement Program – contributed 63 thousand bpd in additional oil output in 2013. Operational efficiency reached 75% at the Campos Basin Operational Unit (against 66% in April 2012) and 92% at the Rio Operational Unit (against 82% in September 2012). The Petrobras Executive Board has made the implementation of these programs a top priority and, as shown, program results have significantly contributed to the achievement of the 2013 economic/financial result. Sustained output growth in 2014 will not only count on necessary investments to maintain older and new systems – wells, submarine equipment and top-sides, but it will also count on the start-up of two new production units in the second half of the year, FPSOs Cidade de Ilhabela and Cidade de Mangaratiba. As for exploration, our proven reserves in Brazil reached 16 billion barrels of oil equivalent, with a reserves-to-production of 20 years and a reserve-replacement ratio of 131%, above 100% for 22 years in a row. Proven reserves in the pre-salt grew by 43% in 2013. Our exploratory success rate was 75% in 2013, reaching 100% in the pre-salt, already reflecting the Exploratory Policy implemented last year, which prioritizes less-risky locations and allocates more resources to production development activities. In 2013, prospecting and drilling expenses (dry wells) were R$ 6.1 billion, down 14% from R$ 7.1 billion in 2012. As for the quantification of our production curve as of 2020, I would like to stress the excellent outcome in the auction of Libra field, the first to be developed under the production sharing agreement in Brazil, where we will work in partnership with Shell, Total, CNPC and CNOOC, companies with recognized experience and financial soundness. 2 In Refining, we continue to operate with excellent efficiency levels, which have led to an average oil products production of 2,124 thousand bpd, up by 6% from 2012’s output of 1,997 thousand bpd, notably due to higher gasoline (+53 thousand bpd) and diesel (+68 thousand bpd) production and a 97% utilization factor, against 94% reported in 2012. This new operating parameter was achieved by the improved performance of our refineries resulting from the start-up of new units of quality and conversion since 2012, as well as the optimization of refining processes and removal of infrastructural bottlenecks in the movement of oil and oil products. In January 2014, Petrobras also began selling ultra-low sulfur gasoline (Gasoline S-50), a product whose quality is equivalent to that of the strictest markets in the world. This will allow new vehicles containing modern emission treatment technologies to enter the Brazilian market. This notable performance of the refineries enabled a decline in the imported volumes of diesel (from 190 thousand bpd in 2012 to 174 thousand bpd in 2013) and gasoline (from 87 thousand bpd in 2012 to 32 thousand bpd in 2013), the latter also due to the higher anhydrous ethanol content in gasoline C. New records were established in natural gas sales and electricity generation due to higher natural gas demand of 85 million m3/day in 2013, up by 15% from 2012. Petrobras-supplied thermoelectric generation was 7.5 GW/average, up by 66% from 2012. I reiterate that the company’s excellent operational results were achieved by rigorously complying with standards and maintenance procedures at its facilities, ensuring the physical integrity of personnel and equipment. As a result, in 2013 we achieved the lowest reportable incident rates ever in the company’s history, which includes fatal accidents and spills, despite growing man-hours of exposure to risk. Another important measure also adopted in 2013 related to foreign exchange was the extension of Hedge Accounting to future exports, enabling foreign exchange gains or losses related to net indebtedness exposed to foreign exchange variation to be recorded in stockholders’ equity and transferred to the financial result as exports are made. This measure promotes greater alignment between accounting results and our risk management policy, mitigating sudden oscillations on the financial result due to foreign exchange volatilities, which could not appropriately reflect the company’s economic performance in a given period. Regarding our Diesel and Gasoline Price Policy, its effectiveness has been assessed on a monthly basis by our Board of Directors, according to the Relevant Fact released on November 29th, 2013. Additionally, I would like to notice that in the second half of 2013 we implemented the Corruption Prevention Program, reaffirming the commitment of the Petrobras Executive Board and of its employees with ethics and transparency at our organization. The program complies with both national and international initiatives against fraud and corruption, as well as with the laws of the countries where Petrobras operates, with positive impacts in the relations with all its stakeholders. We are building a higher value company: training our employees, mastering the necessary technologies to implement projects, our relevant oil reserves and rising output in the short-run along with our continuous commitment to increase efficiency, productivity and capital discipline will lead us to achieve even better results. Rising share prices and ensuring a fair return to our shareholders is a natural consequence of fulfilling our obligations. Maria das Graças Silva Foster Chief Executive Officer 3 FINANCIAL HIGHLIGHTS Main Items and Consolidated Economic Indicators R$ million Jan-Dec 4Q-2013 3Q-2013 4Q13 X 3Q13 (%) 4Q-2012 2013 x 2012 (%) 81,028 77,700 4 73,405 Sales revenues 304,890 281,379 8 17,015 16,585 3 16,562 Gross profit 71,164 70,907 − 7,036 5,723 23 6,120 Net income before financial results, share of profit of equity-accounted investments and income taxes 34,364 32,397 6 (3,021) (1,020) (196) 2,788 Net finance income (expense) (6,202) (3,723) (67) 6,281 3,395 85 7,747 Consolidated net income attributable to the shareholders of Petrobras 23,570 21,182 11 0.48 0.26 83 0.59 Basic and diluted earnings per share 1 1.81 1.62 12 214,688 229,078 (6) 254,852 Market capitalization (Parent Company) 214,688 254,852 (16) 21 21 − 23 Gross margin (%) 23 25 (2) 9 7 2 8 Operating margin (%) 2 11 12 (1) 8 4 4 11 Net margin (%) 8 8 − 15,553 13,091 19 11,944 Adjusted EBITDA – R$ million 3 62,967 53,439 18 Net Income before financial results, share of profit of equity-accounted investments and income taxes by business segment 17,845 17,682 1 17,653 . Exploration & Production 64,415 69,214 (7) (8,224) (8,528) 4 (8,614) . Refining, Transportation and Marketing (26,899) (34,168) 21 (332) (342) 3 592 . Gas & Power 1,344 2,091 (36) (44) (127) 65 (47) . Biofuel (315) (250) (26) 569 488 17 824 . Distribution 2,871 2,796 3 264 220 20 6 . International 3,891 3,740 4 (2,513) (2,824) 11 (2,691) . Corporate (10,615) (9,641) (10) 35,153 25,150 40 24,329 Capital expenditures and investments 104,416 84,137 24 109.27 110.37 (1) 110.02 Brent crude (US$/bbl) 108.66 111.58 (3) 2.27 2.29 (1) 2.06 Average commercial selling rate for U.S. dollar 2.16 1.96 10 2.34 2.23 5 2.04 Period-end commercial selling rate for U.S. dollar 2.34 2.04 15 9.52 8.51 1 7.18 Selic interest rate - average (%) 8.19 8.54 − Average price indicators 215.33 210.00 3 196.33 Domestic basic oil products price (R$/bbl) 209.17 186.55 12 Sales price - Brazil 96.92 98.87 (2) 100.56 . Crude oil (U.S. dollars/bbl) 4 98.19 104.60 (6) 45.12 46.34 (3) 46.50 . Natural gas (U.S. dollars/bbl) 47.43 48.45 (2) Sales price - International 86.43 85.97 1 93.43 . Crude oil (U.S. dollars/bbl) 89.86 94.37 (5) 21.70 18.38 18 13.80 . Natural gas (U.S. dollars/bbl) 21.08 17.99 17 1 Basic and diluted earnings per share calculated based on the weighted average number of shares. 2 Calculated based on net income before financial results, share of profit of equity-accounted investments and income taxes. 3 EBITDA + share of profit of equity-accounted investments and impairment. 4 Average between exports and the internal transfer prices from Exploration & Production to Refining, Transportation and Marketing. 4 FINANCIAL HIGHLIGHTS RESULTS OF OPERATIONS 4Q-2013 x 3Q-2013 Results: Gross Profit Gross profit increased 3% (R$ 430 million), mainly due to : Ø Sales revenues of R$ 81,028 million, 4% higher compared to the 3Q-2013, as a result of: · Higher domestic oil product sales prices, mainly of diesel and gasoline, and increased fuel oil average prices, due to deliveries to the thermoelectric sector; · Higher crude oil exports (17%), increased trading operations, fuel oil domestic demand (39%) and gasoline (4%), partially offset by lower diesel demand (3%). Ø Costs of sales of R$ 64,013 million, 5% higher compared to the 3Q-2013 due to the higher expenses with oil product imports and production taxes and also to higher sales volumes, mainly of trading operations, fuel oil and gasoline. Net income before financial results, share of profit of equity-accounted investments and income taxes Net income before financial results, share of profit of equity-accounted investments and income taxes increased by 23% (R$ 1,313 million), reflecting the gain on disposal of interest of Parque das Conchas Offshore Project BC-10 (R$ 1,016 million), the lower write-offs of dry or subcommercial wells (R$ 429 million) and the increased gross profit. In the 3Q-2013, net income before financial results, share of profit of equity-accounted investments and income taxes was influenced by the disposal of BS-4 and Coulomb blocks generating a gain of R$ 557 million. Net finance income (expense) Net finance expense of R$ 3,021 million, an increase of R$ 2,001 million compared with the 3Q-2013, due to the higher impact of foreign currency depreciation on increased debt (5% in the 4Q-2013 and 0.6% in the 3Q-2013), together with lower income with financial investments, due to the decreased average balance invested, and to the increased finance expenses affected by the adhesion into the Federal Tax Settlement Program (REFIS) 5 . Net income attributable to the shareholders of Petrobras Net income attributable to the shareholders of Petrobras reached R$ 6,281 million, 85% higher as compared to the 3Q-2013, due to the higher net income before financial results, share of profit of equity-accounted investments and income taxes and the tax benefit arised from interest on capital (R$ 3,162 million), partially offset by higher net finance expense. 5 See Appendix 7 – Federal Tax Settlement Program (REFIS). 5 FINANCIAL HIGHLIGHTS RESULTS OF OPERATIONS 2013 x 2012 Results: Gross Profit Gross profit remained flat compared to 2012, mainly due to : Ø Sales revenues of R$ 304,890 million, 8% higher compared to 2012, due to: · Higher oil product prices in the domestic market resulting from adjustments in gasoline and diesel prices, higher electricity prices and impact of foreign currency effects (10%) on oil product prices that are adjusted to reflect international prices; · A 4% increase in domestic oil product demand, mainly of diesel (5%), gasoline (4%) and fuel oil (17%), offset by lower crude oil export volumes (43%), attributable to lower production levels and higher feedstock processed. Ø Cost of sales of R$ 233,726 million, 11% higher compared to 2012, due to: · A 4% increase in domestic sales volumes of oil products, met by higher oil product output from our refineries; · An increase in natural gas imports volumes to meet the thermoelectric demand and higher crude oil import volumes attributable to the increase in feedstock processed in our refineries, along with the impact of foreign currency depreciation on our unit costs (10%); · Increased crude oil production costs, attributable to the higher number of well interventions and to the production start-up of new systems, which are still not producing in full capacity. Net income before finance expense, share of profit of equity-accounted investments and income taxes Net income before finance expense, share of profit of equity-accounted investments and income taxes reached R$ 34,364 million in 2013, a 6% increase compared to 2012, due to a decrease in write-offs of dry and sub-commercial wells and gains on disposal of assets, partially offset by higher employee compensation expenses arising from the 2012 and 2013 Collective Bargaining Agreements and by higher freight expenses due to increased domestic sales volume. Net finance income (expense) Net finance expense was R$ 6,202 million in 2013, a R$ 2,479 million increase compared to 2012, resulting from: · Lower finance income compared to 2012, when we benefited from the positive impact of gains on disposal of government bonds (National Treasury Notes – B Series) and interest income over judicial deposits (R$ 2,635 million); · Higher finance expense due to higher debt and adherence to the federal tax settlement program (REFIS); · Lower monetary and exchange variation losses (R$ 2,696 million) due to lower foreign currency exposure through the extension of our hedge accounting practice to future exports, reducing by R$ 12,691 million the impact of foreign currency effects on our financial result. Net income attributable to the shareholders of Petrobras Net income attributable to the shareholders of Petrobras reached R$ 23,570 million in 2013, a 11% increase compared to 2012, reflecting lower income tax expenses, the increased net income before finance expense, share of profit of equity-accounted investments and income taxes and higher share of profit of equity-accounted investments, partially offset by lower net finance income (expense). 6 FINANCIAL HIGHLIGHTS NET INCOME BY BUSINESS SEGMENT Petrobras is an integrated energy company, with the greater part of its oil and gas production in the Exploration & Production segment being transferred to other business segments of the Company. Our segment results include transactions carried out with third parties and transactions between business areas, which are priced at internal transfer prices defined between the areas using methods based on market parameters. EXPLORATION & PRODUCTION (R$ million) Jan-Dec 4Q-2013 3Q-2013 4Q13 X 3Q13 (%) 4Q-2012 Net Income 2013 x 2012 (%) 11,733 11,613 1 11,521 42,213 45,446 (7) (4Q-2013 x 3Q-2013): Net income increased due to the higher crude oil and NGL production (2%), to the gains from the disposal of the total interest on Parque das Conchas Offshore Project (BC-10) and to the lower write-offs of dry or sub-commercial wells, partially offset by lower domestic crude oil sales/transfer prices and by increased production taxes. The spread between the average domestic oil price (sale/transfer) and the average Brent price increased from U.S.$11.50/bbl in the 3Q-2013 to U.S.$12.35/bbl in the 4Q-2013. (2013 x 2012): Lower net income is attributable to a decrease in crude oil and NGL production (2%), due to the natural decline of fields, slightly offset by the production start-up of new systems, and due to higher depreciation costs of equipment, increased freight costs for oil platforms, higher employee compensation costs and higher well interventions and maintenance costs. These effects were partially offset by higher domestic crude oil prices (sale/transfer), lower write-offs of dry or sub-commercial wells and by gains on the disposal of the total interest in BC-10 block. The spread between the average domestic oil price (sale/transfer) and the average Brent price increased from US$6.98/bbl in 2012 to US$10.47/bbl in 2013. Jan-Dec 4Q-2013 3Q-2013 4Q13 X 3Q13 (%) 4Q-2012 Exploration & Production - Brazil (Mbbl/d) (*) 2013 x 2012 (%) 1,960 1,924 2 1,980 Crude oil and NGLs 1,931 1,980 (2) 380 390 (3) 398 Natural gas 6 389 375 4 1 Total (1) (4Q-2013 x 3Q-2013): Crude oil and NGL production increased 2% due to the production start-up of wells in Baúna fields (FPSO Cidade de Itajaí) and Roncador (FPSO-Brasil and platform P-52), besides the start-up of FPSOs Dynamic Producer (Lula Central), Cidade de São Vicente (Lula Extremo Sul), platform P-63 (Papa-Terra) and also the lower number of scheduled stoppages. Natural gas production decreased 3% due to the scheduled stoppage of Mexilhão platform during October 2013. (2013 x 2012): Crude oil and NGL production decreased due to the natural decline of fields, partially offset by the production start-up of FPSOs Cidade de São Paulo (Sapinhoá), Cidade de Itajaí (Baúna), Cidade de Paraty (Lula NE Pilot), Dynamic Producer (Lula Central) and Cidade de São Vicente (Lula Extremo Sul), as well as the P-63 platform (Papa-Terra) and a full-year production in FPSO Cidade de Anchieta (Baleia Azul) in 2013. Natural gas production increased by 4% in 2013 due to the production start-up of FPSOs Cidade de São Paulo and Cidade de Paraty, to the improved efficiency of the Mexilhão, Merluza and Lula fields and to the improved production potential of FPSO Cidade de Vitoria, in Golfinho, as well as to the full-year production in FPSO Cidade de Anchieta (Baleia Azul) in 2013. (*) [6] * Not reviewed by independent auditor. 6 Does not include LNG. Includes gas reinjection. 7 FINANCIAL HIGHLIGHTS Jan-Dec 4Q-2013 3Q-2013 4Q13 X 3Q13 (%) 4Q-2012 Lifting Cost - Brazil 7 (*) 2013 x 2012 (%) U.S.$/barrel: 14.33 14.96 (4) 13.80 Excluding production taxes 14.76 13.79 7 33.10 33.25 − 33.11 Including production taxes 32.98 33.70 (2) R$/barrel: 32.66 34.28 (5) 28.33 Excluding production taxes 31.94 26.97 18 75.70 75.80 − 67.87 Including production taxes 71.66 65.91 9 Lifting Cost - Excluding production taxes – U.S.$/barrel (4Q-2013 x 3Q-2013) : Lifting cost excluding production taxes in U.S.$/barrel decreased by 4%. Excluding the impact of foreign currency effects it decreased by 5% due to lower employee compensation costs that, in the 3Q-2013, were influenced by the non-recurring personnel bonus arised from the 2013 Collective Bargaining Agreement, besides lower well intervention expenses. (2013 x 2012) : Lifting cost excluding production taxes in U.S.$/barrel increased 7%. Excluding the impact of foreign currency effects it increased by 13% due to the higher number of well interventions in the Campos Basin, related to PROEF (Operational Efficiency Increase Program), to the production start-up in FPSOs Cidade de São Paulo (Sapinhoá), Cidade de Itajaí (Baúna), Cidade de Paraty (Lula NE Pilot), and the P-63 platform (Papa Terra), with initially higher unit costs, as well as to an increase in employee compensation costs arising from the 2012 and 2013 Collective Bargaining Agreements. Lifting Cost - Including production taxes – U.S.$/barrel (4Q-2013 x 3Q-2013) : Excluding the impact of foreign currency effects, lifting cost including production taxes, in U.S.$/barrel, decreased by 1% as explained above. The decrease was partially offset by higher production taxes (3%) due to the new levels of special participation charges in Marlim, Lula, Roncador and Baúna fields, due to higher production, despite the decreased average reference price of domestic oil in U.S. dollars, adjusted to reflect international prices. (2013 x 2012) : Excluding the impact of foreign currency effects, lifting cost including production taxes, in U.S.$/barrel, remained relatively flat. The relative increase in lifting cost was more than offset by a decrease in production taxes, attributable to the lower average reference price for domestic oil in U.S. dollars, adjusted to reflect international prices, and to reduced levels of special participation charges in Marlim, Barracuda and Albacora fields, due to lower production when compared to 2012. ( * Not reviewed by independent auditor. 7 In the 1Q-2013, lifting cost was revised to exclude scheduled stoppages expenses. Though lifting cost is a non-GAAP measure, the portion of the calculation of this non-GAAP measure related to scheduled stoppage expenses was revised pursuant to the International Financial Reporting Standards – IFRS. Based on the previous criteria (pursuant to USGAAP), such expenses impacted our lifting cost at the period of their realization, at the moment of the consumption of the materials or completion/rendering of services. Amounts previously reported for 2012 were recalculated for comparability purposes. Such adjustment did not impact our financial statements and EBITDA, for which the amortization of scheduled stoppages was already computed in accordance to the International Financial Reporting Standards – IFRS. 8 FINANCIAL HIGHLIGHTS REFINING, TRANSPORTATION AND MARKETING (R$ million) Jan-Dec 4Q-2013 3Q-2013 4Q13 X 3Q13 (%) 4Q-2012 Net Income 2013 x 2012 (%) (5,465) (5,527) 1 (5,650) (17,764) (22,931) 23 (4Q-2013 x 3Q-2013): The diesel (8%) and gasoline (4%) price adjustments in the domestic market in November 2013 positively impacted the net income (loss). These effects were partially offset by losses on investees in petrochemical sector and by decreased oil product production (1%). (2013 x 2012): Net losses were lower in 2013, reflecting the diesel and gasoline price adjustments in the domestic market from June 2012 on, and the higher feedstock processed in our refineries, reducing the share of oil product imports in our sales mix, partially offset by higher crude oil acquisition/transfer costs. Jan-Dec 4Q-2013 3Q-2013 4Q13 X 3Q13 (%) 4Q-2012 Imports and Exports of Crude Oil and Oil Products (Mbbl/d) (*) 2013 x 2012 (%) 354 334 6 301 Crude oil imports 404 346 17 426 493 (14) 505 Oil product imports 389 433 (10) (6) Imports of crude oil and oil products 2 242 206 17 236 Crude oil exports 8 207 364 (43) 160 196 (18) 141 Oil product exports 186 184 1 − Exports of crude oil and oil products (28) 11 Exports (imports) net of crude oil and oil products (73) 2 − − 1 Other exports 2 6 (67) (4Q-2013 x 3Q-2013): Higher crude oil imports due to inventory replenishment. Lower oil product imports reflecting the seasonal plantation and industrial activity. Higher crude oil exports due to higher production and lower feedstock processed, generated by the REVAP scheduled stoppage and by the casualty on REPAR. Lower oil product exports to meet the domestic thermoelectric demand for fuel oil. (2013 x 2012): Higher crude oil imports are attributable to higher feedstock processed by our domestic refineries. Oil product imports were lower due to an increase in oil product output at our refineries. The higher oil product production and lower crude oil production reduced the availability of crude oil volumes to export. * Not reviewed by independent auditor. 8 Include crude oil exports volumes of Refining, Transportation and Marketing and Exploration & Production segments. 9 FINANCIAL HIGHLIGHTS Jan-Dec 4Q-2013 3Q-2013 4Q13 X 3Q13 (%) 4Q-2012 Refining Operations (Mbbl/d) (*) 2013 x 2012 (%) 2,105 2,128 (1) 2,010 Output of oil products 2,124 1,997 6 2,102 2,102 − 2,018 Reference feedstock 9 2,102 2,018 4 95 96 (1) 95 Refining plants utilization factor (%) 10 97 94 3 1,994 2,027 (2) 1,924 Feedstock processed (excluding NGL) - Brazil 11 2,029 1,898 7 2,039 2,072 (2) 1,970 Feedstock processed - Brazil 12 2,074 1,944 7 83 82 1 83 Domestic crude oil as % of total feedstock processed 82 82 − (4Q-2013 x 3Q-2013): The daily feedstock processed decreased 2% due to the REVAP scheduled stoppage and unscheduled stoppage in distillation unit of REPAR generated by a casualty. (2013 x 2012): Daily feedstock processed (excluding NGL) increased by 7% due to the sustainable improvement of operating efficiency of our refineries through the optimization of refining processes and elimination of logistics bottlenecks. The new production level was reached complying with the equipment’s project limitations and the safety, environmental and product quality requirements. Jan-Dec 4Q-2013 3Q-2013 4Q13 X 3Q13 (%) 4Q-2012 Refining Cost - Brazil 13 (*) 2013 x 2012 (%) 2.88 3.26 (12) 3.37 Refining cost (U.S.$/barrel) 3.09 3.44 (10) 6.62 7.45 (11) 6.98 Refining cost (R$/barrel) 6.67 6.73 (1) (4Q-2013 x 3Q-2013): Refining cost in R$/barrel decreased by 11% mainly as a result of lower employee compensation costs that, in the 3Q-2013, were influenced by the non-recurring personnel bonus arised from the 2013 Collective Bargaining Agreement. (2013 x 2012): Refining cost in R$/barrel decreased by 1% mainly due to an increase in feedstock processed and optimized routine maintenance costs. This effect was partially offset by higher employee compensation costs arising from the 2012 and 2013 Collective Bargaining Agreements. * Not reviewed by independent auditor. 9 Reference feedstock or Installed capacity of primary processing considers the maximum sustainable feedstock processing reached at the distillation units, respecting the project limits of equipments and the safety, environment and product quality requirements. It is lower than the authorized capacity set by ANP (including temporary authorizations) and by environmental institutions. 10 Refining plants utilization factor is the relation between the feedstock processed (excluding NGL) and the reference feedstock. 11 Feedstock processed (excluding NGL) – Brazil is the volume of crude oil processed. As from 4Q-2013, this indicator has been included, since it is factored into the calculation of the Refining Plants Utilization Factor. 12 Feedstock processed – Brazil includes crude oil and NGL processing. 13 In the 1Q-2013, refining cost was revised to exclude scheduled stoppages expenses. Though refining cost is a non-GAAP measure, it was revised pursuant to the International Financial Reporting Standards – IFRS. Based on the previous criteria (pursuant to USGAAP), such expenses impacted our refining cost at the period of their realization, at the moment of the consumption of the materials or completion/rendering of services. Amounts previously reported for 2012 were recalculated for comparability purposes. Such adjustment did not impact our financial statements and EBITDA, for which the amortization of scheduled stoppages was already computed in accordance with the International Financial Reporting Standards – IFRS. 10 FINANCIAL HIGHLIGHTS GAS & POWER (R$ million) Jan-Dec 4Q-2013 3Q-2013 4Q13 X 3Q13 (%) 4Q-2012 Net Income 2013 x 2012 (%) (6) (192) 97 500 1,256 1,638 (23) (4Q-2013 x 3Q-2013): The improved result was due to higher average electricity prices, mainly driven by increased differences settlement prices, partially offset by higher LNG and natural gas imports and by lower electricity generation. (2013 x 2012): Net income decreased due to higher LNG and natural gas import costs to meet the thermoelectric demand, partially offset by higher thermoelectricity generation and higher average electricity prices, mainly attributable to lower water reservoir levels and increased difference settlement prices. Jan-Dec 4Q-2013 3Q-2013 4Q13 X 3Q13 (%) 4Q-2012 Physical and Financial Indicators (*) 2013 x 2012 (%) 2,147 1,873 15 2,363 Sales of electricity (contracts) - average MW 2,056 2,318 (11) 2,866 3,483 (18) 5,279 Generation of electricity - average MW 3,983 2,699 48 292 180 62 308 Differences settlement price - R$/MWh 14 262 161 63 88 84 5 107 Imports of LNG (Mbbl/d) 98 63 56 199 197 1 199 Imports of natural gas (Mbbl/d) 198 173 14 (4Q-2013 x 3Q-2013): The 15% increase on electricity sales volumes is due to new short-term agreements. The decreased electricity generation (18%) was due to lower dispatch by the National Electricity System Operator (Operador Nacional do Sistema Elétrico – ONS) in the 4Q-2013, generated by higher rainfall levels. The higher difference settlement price (62%) is due to the revision, at the end of the 3Q-2013, of the energetic models which are basis for operational planning and also for the calculation of difference settlement prices. Higher imports of LNG (5%) due to lower supply of domestic gas, generated by the scheduled stoppage at the Mexilhão platform. (2013 x 2012): Electricity sales volumes were 11% lower mainly due to the termination of long-term agreements in December 2012. Increased electricity generation (48%) and difference settlement prices (63%) attributable to lower rainfall levels in the period. An increase in LNG import volumes (56%) and in natural gas imports from Bolivia (14%) is attributable to increased thermoelectric demand in the period. * Not reviewed by independent auditor. 14 Weekly weighed prices per output level (light, medium and heavy), number of hours and submarket capacity. 11 FINANCIAL HIGHLIGHTS BIOFUEL (R$ million) Jan-Dec 4Q-2013 3Q-2013 4Q13 X 3Q13 (%) 4Q-2012 Net Income 2013 x 2012 (%) (36) (96) 63 (17) (254) (218) (17) (4Q-2013 x 3Q-2013): The improved result was generated by higher average realization prices of biodiesel (3%) and by gains from investments in the ethanol sector, due to higher sales volume and increased average realization prices of ethanol. (2013 x 2012): Biofuel net losses were higher, driven by lower biodiesel average sales prices (11%). This effect was partially offset by a decrease in share of losses of ethanol investments, attributable to increases in ethanol, electricity and sugar sales volumes, as well as the higher average sales prices of ethanol and electricity. DISTRIBUTION (R$ million) Jan-Dec 4Q-2013 3Q-2013 4Q13 X 3Q13 (%) 4Q-2012 Net Income 2013 x 2012 (%) 356 312 14 544 1,843 1,793 3 (4Q-2013 x 3Q-2013): Net income was higher due to improved average sales margins of fuel products (6%) and to the increase in sales volume (5%), partially offset by higher sales and administrative expenses. (2013 x 2012): The increased net income was due to a 7% increase in the average trade margins and a 4% increase in sales volumes. These effects were partially offset by higher selling and administrative expenses. Jan-Dec 4Q-2013 3Q-2013 4Q13 X 3Q13 (%) 4Q-2012 Market Share (*) 2013 x 2012 (%) 37.4% 36.1% 1 38.6% 37.5% 38.1% (1) (4Q-2013 x 3Q-2013): The increase in the Market Share is mainly attributable to the recovery plan and also by the restarting of sales for the integrated thermoelectric system. (2013 x 2012): Sales volumes were higher in the 4Q-2013, however market share decreased in 2013 due to a shift in our sales mix for higher margins. * Not reviewed by independent auditor. 12 FINANCIAL HIGHLIGHTS INTERNATIONAL (R$ million) Jan-Dec 4Q-2013 3Q-2013 4Q13 X 3Q13 (%) 4Q-2012 Net Income 2013 x 2012 (%) 640 308 108 (629) 3,648 1,305 180 (4Q-2013 x 3Q-2013): Net income was higher due to the recognition of tax credits in Netherlands in the 4Q-2013 (R$ 818 million), minimized by the provision for losses in investments in Venezuela (R$ 188 million) at this quarter and by gain from the disposal of U.S. Coulomb field in the 3Q-2013 (R$ 276 million). (2013 x 2012): Net income was higher due to gains on disposal of assets within the Divestment Program (PRODESIN), mainly in Africa and in the United States, and to the recognition of tax credits in the Netherlands. Lower exploration costs and write-offs of wells also had a positive impact. These effects were partially offset by lower crude oil and NGL production. Jan-Dec 4Q-2013 3Q-2013 4Q13 X 3Q13 (%) 4Q-2012 Exploration & Production-International (Mbbl/d) 15(*) 2013 x 2012 (%) Consolidated international production 73 82 (11) 133 Crude oil and NGLs 109 139 (22) 89 92 (3) 97 Natural gas 91 97 (6) 162 174 (7) 230 Total 200 236 (15) 32 34 (6) 6 Non-consolidated international production 19 7 171 (7) Total international production (10) (4Q-2013 x 3Q-2013): Crude oil and NGL production decreased 11%, mainly in the United States, due to the stoppage of 27 days in Cascade and Chinook fields for the installation of umbilicals of energy and submarine pumps, to the disposal of Coulomb field in September, to the natural decline of mature fields and to the maintenance scheduled stoppage in Santa Cruz field, in Argentina. Decreased natural gas production (3%), mainly in Bolivia, due to the maintenance stoppage at San Antonio field, together with the sale of Coulomb field in September, in the United States. (2013 x 2012): Crude oil and NGL production was 22% lower due to the disposal in June 2013 of 50% of our interest of companies in Nigeria. As from June 2013, the remaining 50% of the production has been considered non-consolidated production. Natural gas production also decreased, mainly in Argentina, due to the closure of a natural gas well in the Santa Cruz field, resulting from an increase in water production. *Not reviewed by independent auditor. 15 Some of the countries that comprise the international production, such as Nigeria and Angola, are operating under the production-sharing model, with the production taxes charged in crude oil barrels. 13 FINANCIAL HIGHLIGHTS Jan-Dec 4Q-2013 3Q-2013 4Q13 X 3Q13 (%) 4Q-2012 Lifting Cost - International (U.S.$/barrel) 19 (*) 2013 x 2012 (%) 11.72 9.73 20 10.06 9.50 8.86 7 (4Q-2013 x 3Q-2013): Lifting cost was 20% higher due to the lower production in the United States, generated by the production stoppage in Cascade and Chinook fields, for the installation of energy umbilicals and submarine pumps. (2013 x 2012): International lifting cost was 7% higher, mainly driven by the disposal of our interest of companies in Nigeria, which had lower-than-average costs, when compared to other assets in the international segment. In addition, there were lower production volumes and higher costs in Argentina attributable to environmental repair services in production storage tanks. Jan-Dec 4Q-2013 3Q-2013 4Q13 X 3Q13 (%) 4Q-2012 Refining Operations - International (Mbbl/d) (*) 2013 x 2012 (%) 175 149 17 159 Total feedstock processed 16 169 177 (5) 196 161 22 177 Output of oil products 185 192 (4) 231 231 − 231 Reference feedstock 17 231 231 − 74 61 13 65 Refining plants utilization factor (%) 18 70 70 − (4Q-2013 x 3Q-2013): Higher feedstock processed, with increased output of oil products and nominal capacity utilization due to the stabilization of the Japanese refining process after unscheduled stoppages and inspections in the 3Q-2013, together with the output increase in U.S. refinery that overcame operational limitations. (2013 x 2012): Despite the higher feedstock processed at the U.S. refinery due to increased operational availability in 2013, total feedstock processed was lower, driven by the lower feedstock processed at the Japanese refinery due to unscheduled stoppages and to lower oil products demand, reducing oil products production. Jan-Dec 4Q-2013 3Q-2013 4Q13 X 3Q13 (%) 4Q-2012 Refining Cost - International (U.S.$/barrel) 19 (*) 2013 x 2012 (%) 4.44 4.26 4 4.78 4.06 3.87 5 (4Q-2013 x 3Q-2013): Refining cost increased 4% due to the higher maintenance expenses with tanks in Japan, partially offset by higher feedstock processed in Japan and in the United States. (2013 x 2012): International refining cost was 5% higher due to the lower feedstock processed in the Japanese refinery. * Not reviewed by independent auditor. 16 Total feedstock processed is the crude oil processed abroad at the atmospheric distillation plants, plus the intermediate products acquired from third parties and used as feedstock in other refining units. 17 Reference feedstock is the maximum sustainable crude oil feedstock reached at distillation plants. 18 Refining Plants Utilization Factor is the relation between the crude oil processed at the distillation plant and the reference feedstock. 19 In 1Q-2013, lifting and refining cost were revised to exclude scheduled stoppages expenses. Though lifting and refining cost are a non-GAAP measure, it were revised pursuant to the International Financial Reporting Standards – IFRS. Based on the previous criteria (pursuant to USGAAP), such expenses impacted our lifting and refining cost at the period of their realization, at the moment of the consumption of the materials or completion/rendering of services. Amounts previously reported for 2012 were recalculated for comparability purposes. Such adjustment did not impact our financial statements and EBITDA, for which the amortization of scheduled stoppages was already computed in accordance with the International Financial Reporting Standards – IFRS. 14 FINANCIAL HIGHLIGHTS Sales Volumes – (Mbbl/d) (*) Jan-Dec 4Q-2013 3Q-2013 4Q13 X 3Q13 (%) 4Q-2012 2013 x 2012 (%) 1,005 1,031 (3) 986 Diesel 984 937 5 610 587 4 610 Gasoline 590 570 4 99 71 39 108 Fuel oil 98 84 17 164 172 (5) 156 Naphtha 171 165 4 235 243 (3) 223 LPG 231 224 3 108 108 − 106 Jet fuel 106 106 − 204 210 (3) 202 Others 203 199 2 2,425 2,422 − 2,391 Total oil products 2,383 2,285 4 106 95 12 91 Ethanol, nitrogen fertilizers, renewables and other products 91 83 10 392 392 − 408 Natural gas 409 357 15 2,923 2,909 − 2,890 Total domestic market 2,883 2,725 6 404 402 − 378 Exports 395 554 (29) 567 505 12 484 International sales 514 506 2 971 907 7 862 Total international market 909 1,060 (14) 2 Total − (4Q-2013 x 3Q-2013): Our domestic sales volumes remained flat compared with the 3Q-2013 , primarily due to: · Gasoline (a 4% increase) – due to the increase of salaries in the market generated by Christmas bonus, seasonality of consumption and increase of light vehicle fleet; · Fuel oil (a 39% increase) – due to the increased consumption at thermoelectric plants and higher demand in some companies to supply natural gas to thermoelectric plants; · Diesel (a 3% decrease) – due to the seasonality of diesel demand, considering that the economic growth is higher in average in the 3Q-2013. (2013 x 2012): Our domestic sales volumes increased by 6% compared with 2012, primarily due to: · Diesel (a 5% increase) – due to the increase in the retail sector, higher thermoelectric consumption, higher grain harvest and an increase in the Brazilian diesel light vehicle fleet; · Gasoline (a 4% increase) – due to the increase in the flex-fuel automotive fleet, driven by the higher competitive advantage relative to ethanol in most Brazilian states and to the decreased market share of our competitors. These effects were partially offset by the increase of the anhydrous ethanol content in Type C gasoline (from 20% to 25%); · Fuel oil (a 17% increase) – due to increased consumption at thermoelectric plants for electricity generation and higher demand from suppliers of natural gas to thermoelectric plants; · Natural gas (a 15% increase) – due to higher thermoelectric demand, driven by lower water reservoir levels at hydroelectric power plants. * Not reviewed by independent auditor. 15 FINANCIAL HIGHLIGHTS LIQUIDITY AND CAPITAL RESOURCES Consolidated Statement of Cash Flows Data – Summary 20 R$ million Jan-Dec 4Q-2013 3Q-2013 4Q-2012 Adjusted cash and cash equivalents at the beginning of period 21 (18,529) (21,511) (22,433) Government securities at the beginning of period (20,869) (16,785) Cash and cash equivalents at the beginning of period 20 10,776 14,358 11,677 Net cash provided by operating activities 56,210 54,145 (18,420) (19,590) (21,121) Net cash used in investing activities (76,674) (74,939) (32,109) (24,348) (23,955) Investments in operating segments (98,038) (79,832) 3,997 1,194 569 Sale of assets (disinvestments) 8,383 569 9,692 3,564 2,265 Investments in marketable securities 12,981 4,324 () Net cash flow 4,553 (3,791) 6,448 Net financings 33,176 17,316 12,828 9,692 13,069 Proceeds from long-term financing 83,669 48,931 (8,275) (13,483) (6,621) Repayments (50,493) (31,615) (2) (2,904) (1) Dividends paid to shareholders (5,776) (6,187) 63 (1) 427 Non-controlling interest (137) 520 852 28 11 Effect of exchange rate changes on cash and cash equivalents 2,745 1,026 Cash and cash equivalents at the end of period 20 9,085 18,529 20,869 Government securities at the end of period 9,085 20,869 Adjusted cash and cash equivalents at the end of period 21 The resources needed to fund our investments in operating segments (R$ 98,038 million) and payment of dividends (R$ 5,776 million) were met by net cash provided by operating activities (R$ 56,210 million), net proceeds from long-term financing (R$ 33,176 million), cash provided by the sale of assets (R$ 8,383 million), as well as a reduction in our adjusted cash and cash equivalents 21 balance of R$ 2,240 million. Net cash provided by operating activities increased by 4% as a result of increases in diesel and gasoline prices in the domestic market during 2013 and by the 6% increase in outputs of refined products, which contributed to a reduction in oil product import volumes. These effects were partially offset by the impact of the depreciation of the Real on import costs and by the lower crude oil export volumes. Proceeds from long-term financing, net of repayments, totalled R$ 33,176 million in 2013, an increase of R$ 15,860 million when compared to 2012. The principal sources of long-term financing were the issuance of a series of U.S. dollar bonds totalling approximately US$ 11 billion in the capital markets in May 2013, and long-term financing from foreign and Brazilian financial institutions. Proceeds from the sale of assets throughout 2013 totalled R$ 8,383 million. These divestments were the result of our announced Divestment Program (PRODESIN), with the majority of the proceeds coming from the disposal of 50% of our interest in operations in Africa (via the formation and partial sale of a joint venture combining our African assets) and the disposal of our interest in block BC-10, located in Brazil. The uses of cash were primarily for investments in operating segments, which totalled R$ 98,038 million in 2013 versus R$ 79,832 million in 2012. Higher expenditures in E&P (R$ 16,547 million), including R$ 6 billion related to acquisition costs of rights over the Libra block in the pre-salt area were largely responsible for the increase. Payment of dividends during 2013 totalled R$ 5,776 million. As of December 31, 2013, our balance of cash and cash equivalents amounted to R$ 37,172 million (R$ 27,628 million as of December 31, 2012). Considering the reduction in our balance of government bonds with maturities of more than 90 days, our adjusted cash and cash equivalents balance decreased 5% in 2013 (R$ 46,257 million) compared to 2012 (R$ 48,497 million). 20 For more details, see the Consolidated Statement of Cash Flows Data on page 21 . 21 Our adjusted cash and cash equivalents include government bonds with maturities of more than 90 days. This measure is not computed in accordance with International Financial Reporting Standards – IFRS and should not be considered in isolation or as a substitute for cash and cash equivalents computed in accordance with IFRS. It may not be comparable to adjusted cash and cash equivalents of other companies, however management believes that it is an appropriate supplemental measure that helps investors assess our liquidity and assists management in targeting leverage improvements. 16 FINANCIAL HIGHLIGHTS Capital expenditures and investments R$ million Jan-Dec % % Δ% Exploration & Production 59,993 57 42,970 51 40 Refining, Transportation and Marketing 30,740 29 28,860 34 7 Gas & Power 5,919 6 4,166 5 42 International 5,127 5 5,098 6 1 Exploration & Production 4,592 90 4,649 91 (1) Refining, Transportation and Marketing 345 7 259 5 33 Gas & Power 56 1 11 − 409 Distribution 115 2 145 3 (21) Other 19 − 34 1 (44) Distribution 1,120 1 1,307 2 (14) Biofuel 322 − 299 − 8 Corporate 1,195 1 1,437 2 (17) Total capital expenditures and investments 24 Pursuant to its strategic objectives, the Company operates through joint ventures in Brazil and abroad, as a concessionaire of oil and gas exploration, development and production rights. In 2013, we invested an amount of R$ 104,416 million, primarily aiming at increasing production and modernizing and expanding our refineries. 17 FINANCIAL HIGHLIGHTS Consolidated debt R$ million Δ% Current debt 22 18,782 15,320 23 Non-current debt23 249,038 180,994 38 Total 267,820 196,314 36 Cash and cash equivalents 37,172 27,628 35 Government securities (maturity of more than 90 days) 9,085 20,869 (56) Adjusted cash and cash equivalents 46,257 48,497 (5) Net debt 24 221,563 147,817 50 Net debt/(net debt+shareholders' equity) 39% 31% 8 Total net liabilities 25 706,710 620,535 14 Capital structure (Net third parties capital / total net liabilities) 51% 47% 4 Net debt/Adjusted EBITDA ratio 3.52 2.77 27 U.S.$ million Δ% Current debt 22 8,017 7,497 7 Non-current debt 23 106,308 88,570 20 Total 114,325 96,067 19 Net debt 24 94,579 72,335 31 The net debt of the Consolidated Petrobras Group in Reais increased by 50% over December 31, 2012, due to the long-term financing raised and to the impact of 14.6% from the depreciation of the Real against the U.S. dollar. 22 Includes Capital lease obligations (R$ 38 million on December 31, 2013 and R$ 37 million on December 31, 2012). 23 Includes Capital lease obligations (R$ 171 million on December 31, 2013 and R$ 176 million on December 31, 2012). 24 Our net debt is not computed in accordance with International Standards -IFRS and should not be considered in isolation or as a substitute for total long-term debt calculated in accordance with IFRS. Our calculation of net debt may not be comparable to the calculation of net debt by other companies. Management believes that net debt is an appropriate supplemental measure that helps investors assess our liquidity and assists management in targeting leverage improvements. 25 Total liabilities net of adjusted cash and cash equivalents. 18 FINANCIAL HIGHLIGHTS FINANCIAL STATEMENTS Income Statement - Consolidated R$ million Jan-Dec 4Q-2013 3Q-2013 4Q-2012 81,028 77,700 73,405 Sales revenues 304,890 281,379 (64,013) (61,115) (56,843) Cost of sales (233,726) (210,472) 17,015 16,585 16,562 Gross profit 71,164 70,907 (2,892) (2,862) (2,370) Selling expenses (10,601) (9,604) (2,888) (2,803) (2,605) General and administrative expenses (10,751) (9,842) (1,742) (2,214) (2,152) Exploration costs (6,445) (7,871) (570) (590) (703) Research and development expenses (2,428) (2,238) (1,030) (219) (271) Other taxes (1,721) (760) (857) (2,174) (2,341) Other operating income and expenses, net (4,854) (8,195) (9,979) (10,862) (10,442) (36,800) (38,510) Net income before financial results, share of profit of equity-accounted investments and income taxes 825 1,205 3,426 Finance income 3,911 7,241 (2,076) (1,240) (1,118) Finance expense (5,795) (3,950) (1,770) (985) 480 Foreign exchange and inflation indexation charges (4,318) (7,014) (3,021) (1,020) 2,788 Net finance income (expense) (6,202) (3,723) 56 493 182 Share of profit of equity-accounted investments 1,095 84 (225) (229) (381) Profit-sharing (1,102) (1,005) Net income before income taxes 2,105 (1,425) (942) Income taxes (5,148) (6,794) Net income Net income (loss) attributable to: 6,281 3,395 7,747 Shareholders of Petrobras 23,570 21,182 (330) 147 20 Non-controlling interests (563) (223) 19 FINANCIAL HIGHLIGHTS Statement of Financial Position – Consolidated 26 ASSETS R$ million Current assets Cash and cash equivalents 37,172 27,628 Marketable securities 9,101 21,316 Trade and other receivables, net 22,652 22,681 Inventories 33,324 29,736 Recoverable taxes 11,646 11,387 Assets classified as held for sale 5,638 290 Other current assets 3,818 5,063 Non-current assets Long-term receivables Trade and other receivables, net 10,616 9,075 Marketable securities 307 359 Judicial deposits 5,866 5,510 Deferred taxes 2,647 2,608 Other tax assets 12,603 10,673 Advances to suppliers 7,566 6,449 Other non-current assets 4,395 3,857 Investments Property, plant and equipment Intangible assets Total assets LIABILITIES R$ million Current liabilities Trade payables 27,922 24,775 Current debt 18,782 15,320 Taxes payable 11,597 12,522 Dividends payable 9,301 6,154 Employee compensation (payroll, profit-sharing and related charges) 4,806 4,420 Pension and medical benefits 1,912 1,610 Liabilities associated with assets classified as held for sale 2,514 − Other current liabilities 5,691 4,820 Non-current liabilities Non-current debt 249,038 180,994 Deferred taxes 23,206 24,472 Pension and medical benefits 27,541 39,716 Provision for decommissioning costs 16,709 19,292 Provisions for legal proceedings 2,918 2,585 Other non-current liabilities 1,696 1,577 Shareholders' equity Share capital 205,411 205,392 Profit reserves and others 142,529 123,029 Non-controlling interests Total liabilities and shareholders' equity 26 Some amounts of 2012 were adjusted by the adoption of the IAS 19 amendment, which eliminated the “corridor approach” for the recognition of the actuarial gains or losses and by offsetting deferred income tax assets against deferred income tax liabilities (see Note 2.3 of the Consolidated Financial Statements Report of December 31, 2013) . 20 FINANCIAL HIGHLIGHTS Statement of Cash Flows Data – Consolidated R$ million Jan-Dec 4Q-2013 3Q-2013 4Q-2012 Net income attributable to the shareholders of Petrobras 4,495 10,963 3,930 (+) Adjustments for: 32,640 32,963 7,504 7,597 5,925 Depreciation, depletion and amortization 28,467 21,766 2,636 2,027 612 Foreign exchange and inflation indexation and finance charges 7,027 8,584 (330) 147 21 Non-controlling interests (563) (223) (56) (493) (182) Share of profit of equity-accounted investments (1,095) (84) (2,134) (343) 4 Sales/offsets of assets (3,877) 17 (6,875) 2,016 (1,358) Deferred income taxes, net 323 2,222 1,254 1,684 1,502 Exploration expenditures writen-off 4,169 5,628 1,671 366 665 Impairment 2,508 1,747 1,380 1,360 1,056 Pension and medical benefits (actuarial expense) 5,515 4,074 200 (3,164) 100 Inventories (4,601) (3,560) (3,283) (188) (1,798) Trade and other receivables, net (2,693) (3,068) 1,742 849 (1,621) Trade payables 2,516 2,115 (590) (347) (520) Pension and medical benefits (1,724) (1,443) 3,426 (1,956) 2,323 Taxes payable (3,000) (307) (2,050) 1,408 (2,799) Other assets and liabilities (332) (4,505) () Net cash provided by (used in) operating activities (-) Net cash provided by (used in) investing activities (32,109) (24,348) (23,955) Investments in operating segments (98,038) (79,832) 3,997 1,194 569 Sale of assets (disinvestments) 8,383 569 9,692 3,564 2,265 Investments in marketable securities 12,981 4,324 () Net cash flow (-) Net cash provided by (used in) financing activities 12,828 9,692 13,069 Proceeds from long-term financing 83,669 48,931 (6,272) (9,474) (4,635) Repayment of principal (39,560) (22,317) (2,003) (4,009) (1,986) Repayment of interest (10,933) (9,298) (2) (2,904) (1) Dividends paid (5,776) (6,187) 63 (1) 427 Non-controlling interest (137) 520 852 28 11 (+) Effect of exchange rate changes on cash and cash equivalents 2,745 1,026 () Net increase (decrease) in cash and cash equivalents in the period 39,350 51,250 30,187 Cash and cash equivalents at the beginning of period 27,628 35,747 37,172 39,350 27,628 Cash and cash equivalents at the end of period 37,172 27,628 21 FINANCIAL HIGHLIGHTS SEGMENT INFORMATION Consolidated Income Statement by Segment – 2013 R$ million E&P RTM GAS & POWER BIOFUEL DISTRIB. INTER. CORP. ELIMIN. TOTAL Sales revenues − Intersegments 144,809 82,000 2,558 693 2,126 4,554 − (236,740) − Third parties 2,472 157,363 27,453 139 86,955 30,508 − − 304,890 Cost of sales (73,917) (258,057) (26,124) (926) (80,969) (29,951) − 236,218 (233,726) Gross profit (loss) − Expenses Selling, general and administrative expenses (957) (5,990) (2,360) (119) (5,218) (1,855) (5,201) 348 (21,352) Exploration costs (6,057) − (388) − − (6,445) Research and development expenses (1,110) (525) (123) (36) (4) (6) (624) − (2,428) Other taxes (538) (360) (174) (2) (40) (297) (310) − (1,721) Other operating income and expenses, net (287) (1,330) 114 (64) 21 1,326 (4,480) (154) (4,854) Net income (loss) before financial results, share of profit of equity-accounted investments and income taxes Net finance income (expense) − (6,202) − (6,202) Share of profit of equity-accounted investments 4 159 532 (44) 4 366 74 − 1,095 Profit-sharing (381) (284) (48) (2) (85) (31) (271) − (1,102) Net income (loss) before income taxes Income taxes (21,772) 9,242 (441) 107 (947) (451) 9,001 113 (5,148) Net income (loss) Net income (loss) attributable to: Shareholders of Petrobras 42,213 (17,764) 1,256 (254) 1,843 3,648 (7,157) (215) 23,570 Non-controlling interests 53 (18) 131 − − 127 (856) − (563) Consolidated Income Statement by Segment – 2012 R$ million E&P RTM GAS & POWER BIOFUEL DISTRIB. INTER. CORP. ELIMIN. TOTAL Sales revenues − Intersegments 143,873 74,166 2,503 719 1,724 7,542 − (230,527) − Third parties 1,700 153,477 20,706 176 77,877 27,443 − − 281,379 Cost of sales (65,651) (253,895) (19,010) (945) (72,316) (27,499) − 228,844 (210,472) Gross profit (loss) − Expenses Selling, general and administrative expenses (963) (5,935) (1,896) (125) (4,373) (1,805) (4,647) 298 (19,446) Exploration costs (7,114) − (757) − − (7,871) Research and development expenses (1,057) (444) (74) (67) (5) (1) (590) − (2,238) Other taxes (103) (128) (116) (2) (24) (219) (168) − (760) Other operating income and expenses, net (1,471) (1,409) (22) (6) (87) (964) (4,236) − (8,195) Net income (loss) before financial results, share of profit of equity-accounted investments and income taxes Net finance income (expense) − (3,723) − (3,723) Share of profit of equity-accounted investments (3) (205) 378 (52) 2 (31) (5) − 84 Profit-sharing (342) (267) (38) (2) (83) (29) (244) − (1,005) Net income (loss) before income taxes Income taxes (23,417) 11,709 (698) 86 (922) (2,244) 8,222 470 (6,794) Net income (loss) Net income (loss) attributable to: Shareholders of Petrobras 45,446 (22,931) 1,638 (218) 1,793 1,305 (4,936) (915) 21,182 Non-controlling interests 6 − 95 − − 131 (455) − (223) 22 FINANCIAL HIGHLIGHTS Other Operating Income (Expenses) by Segment – 2013 R$ million E&P RTM GAS & POWER BIOFUEL DISTRIB. INTER. CORP. ELIMIN. TOTAL Unscheduled stoppages and pre-operating expenses (1,460) (242) (228) − − (63) (39) − (2,032) Pension and medical benefits − (1,933) − (1,933) Institutional relations and cultural projects (278) (81) (14) − (150) (30) (1,237) − (1,790) Inventory write-down to net realizable value (market value) (10) (461) (8) (70) − (720) − − (1,269) Impairment (9) − (1,229) − − (1,238) Expenses related with collective bargaining agreeement (369) (208) (32) − (50) (11) (287) − (957) (Losses)/gains on legal proceedings 436 (184) (11) − (58) (40) (648) − (505) Expenditures on health, safety and environment (72) (158) (14) − − (31) (207) − (482) Government Grants 39 97 167 − − 82 7 − 392 (Expenditures)/reimbursements from operations in E&P partnerships 525 − (3) − − 522 (Losses)/gains on disposal of non current assets 843 (127) 7 − 40 3,246 (132) − 3,877 Others 68 34 247 6 239 125 (4) (154) 561 21 Other Operating Income (Expenses) by Segment – 2012 R$ million E&P RTM GAS & POWER BIOFUEL DISTRIB. INTER. CORP. ELIMIN. TOTAL Unscheduled stoppages and pre-operating expenses (1,253) (171) (169) − − (53) (32) − (1,678) Pension and medical benefits − (2,032) − (2,032) Institutional relations and cultural projects (81) (87) (14) − (120) (34) (1,182) − (1,518) Inventory write-down to net realizable value (market value) (21) (525) − (10) − (909) − − (1,465) Impairment (71) 278 (1) − − (487) − − (281) Expenses related with collective bargaining agreeement (341) (204) (28) − (52) (12) (265) − (902) (Losses)/gains on legal proceedings (120) (431) (61) − (138) (166) (476) − (1,392) Expenditures on health, safety and environment (61) (197) (8) − − (72) (230) − (568) (Expenditures)/reimbursements from operations in E&P partnerships 473 72 545 Government Grants 47 64 22 − − 622 − − 755 (Losses)/gains on disposal of non current assets (28) (105) (5) − 40 87 (6) − (17) Others (15) (31) 242 4 183 (12) (13) − 358 − Consolidated Assets by Segment – 12.31.2013 R$ million E&P RTM GAS & POWER BIOFUEL DISTRIB. INTER. CORP. ELIMIN. TOTAL Total assets Current assets Non-current assets Long-term receivables 14,643 10,278 4,341 5 5,277 4,655 7,422 (2,621) 44,000 Investments 219 5,429 1,755 2,097 14 5,883 218 − 15,615 Property, plant and equipment 296,846 155,080 48,919 520 6,260 18,671 7,757 (173) 533,880 Operating assets 212,914 75,697 39,118 480 4,707 8,882 5,415 (173) 347,039 Assets under construction 83,932 79,383 9,801 40 1,553 9,789 2,342 − 186,840 Intangible assets 32,195 324 832 − 687 1,323 760 − 36,121 Consolidated Assets by Segment – 12.31.2012 R$ million E&P RTM GAS & POWER BIOFUEL DISTRIB. INTER. CORP. ELIMIN. TOTAL Total assets Current assets Non-current assets Long-term receivables 9,727 9,112 2,991 33 3,785 4,295 9,592 (1,004) 38,531 Investments 164 5,920 2,371 1,757 31 1,915 319 − 12,477 Property, plant and equipment 210,029 129,686 44,108 521 5,585 22,237 6,550 − 418,716 Operating assets 131,714 59,930 37,000 485 4,212 13,925 4,572 − 251,838 Assets under construction 78,315 69,756 7,108 36 1,373 8,312 1,978 − 166,878 Intangible assets 76,129 315 785 − 724 2,382 872 − 81,207 23 FINANCIAL HIGHLIGHTS Consolidated Adjusted EBITDA Statement by Segment – 2013 R$ million E&P RTM GAS & POWER BIOFUEL DISTRIB. INTER. CORP. ELIMIN. TOTAL Net income (loss) 42,266 (17,782) 1,387 (254) 1,843 3,775 (8,013) (215) 23,007 Net finance income (expense) − 6,202 − 6,202 Income taxes 21,772 (9,242) 441 (107) 947 451 (9,001) (113) 5,148 Depreciation, depletion and amortization 16,867 5,842 1,995 24 450 2,305 984 − 28,467 EBITDA Share of profit of equity-accounted investments (4) (159) (532) 44 (4) (366) (74) − (1,095) Impairment 9 − 1,229 − − 1,238 Adjusted EBITDA Consolidated Adjusted EBITDA Statement by Segment – 2012 R$ million E&P RTM GAS & POWER BIOFUEL DISTRIB. INTER. CORP. ELIMIN. TOTAL Net income (loss) 45,452 (22,931) 1,733 (218) 1,793 1,436 (5,391) (915) 20,959 Net finance income (expense) − 3,723 − 3,723 Income taxes 23,417 (11,709) 698 (86) 922 2,244 (8,222) (470) 6,794 Depreciation, depletion and amortization 12,763 4,109 1,783 41 396 2,001 673 − 21,766 EBITDA Share of profit of equity-accounted investments 3 205 (378) 52 (2) 31 5 − (84) Impairment 71 (278) 1 − − 487 − − 281 Adjusted EBITDA 24 FINANCIAL HIGHLIGHTS Consolidated Income Statement for International Segment R$ million E&P RTM GAS & POWER DISTRIB. CORP. ELIMIN. TOTAL Income Statement - 2013 Sales revenues 17 Intersegments 5,055 4,254 79 15 12 (4,861) 4,554 Third parties 3,736 14,394 1,114 11,259 5 − 30,508 Net income (loss) before financial results, share of profit of equity-accounted investments and income taxes Net income (loss) attributable to the shareholders of Petrobras R$ million E&P RTM GAS & POWER DISTRIB. CORP. ELIMIN. TOTAL Income Statement - 2012 Sales revenues − Intersegments 7,472 4,290 73 31 − (4,324) 7,542 Third parties 2,996 13,243 1,102 10,102 − − 27,443 Net income (loss) before financial results, share of profit of equity-accounted investments and income taxes 33 Net income (loss) attributable to the shareholders of Petrobras 33 Consolidated Assets for International Segment R$ million E&P RTM GAS & POWER DISTRIB. CORP. ELIMIN. TOTAL Total assets on December 31, 2013 Total assets on December 31, 2012 25 APPENDIX 1. Effect of the average cost on the cost of sales (R$ million) Products remain in inventory for an average of 60 days and, therefore, the changes on international crude oil and oil products prices and the effect of the exchange rate variation on imports and on production taxes do not fully impact the costs of sales for the period, fully impacting only the following period. The estimated effects on the cost of sales are set out in the table below: 3Q-2013 4Q-2013 Δ (*) Effect of the average cost on the cost of sales (R$ million) ( ) unfavorable 1,803 197 (1,606) (*) The cost of sales of the 4Q-2013 was less favored by the effect of the average cost of inventories compared with the 3Q-2013. 2. Reconciliation of EBITDA R$ million Jan-Dec 4Q-2013 3Q-2013 4Q13 X 3Q13 (%) 4Q-2012 2 (%) 5,951 3,542 68 7,767 Net income 23,007 20,959 10 3,021 1,020 196 (2,788) Net finance income (expense) 6,202 3,723 67 (2,105) 1,425 (248) 942 Income taxes 5,148 6,794 (24) 7,504 7,597 (1) 5,925 Depreciation, depletion and amortization 28,467 21,766 31 6 EBITDA 18 (56) (493) 89 (182) Share of profit of equity-accounted investments (1,095) (84) (1,204) 1,238 − - 280 Impairment 1,238 281 341 19 Adjusted EBITDA 18 19 17 2 16 Adjusted EBITDA margin (%) 27 21 19 2 Our adjusted EBITDA (according to CVM Instruction 527 of October 4, 2012) is the net income before net finance income (expense), income taxes, depreciation, depletion and amortization, share of profit of equity-accounted investments and impairment, which provides a better information about our ability to pay debt, carry out investments and cover our working capital needs. Adjusted EBITDA is not an IFRS measure and may not be comparable with the same measure as reported by other companies. 27 Adjusted EBITDA margin equals Adjusted EBITDA divided by sales revenues. 26 APPENDIX 3. Consolidated Taxes and Contributions The economic contribution of Petrobras, measured by current taxes paid and payable, was R$ 74,722 million. R$ million Jan-Dec 4Q-2013 3Q-2013 4Q13 X 3Q13 (%) 4Q-2012 2013 x 2012 (%) Economic Contribution - Brazil 11,469 11,477 − 9,936 Domestic Value-Added Tax (ICMS) 43,383 39,412 10 − − − 18 CIDE − 2,023 (100) 4,032 3,220 25 4,058 PIS/COFINS 15,851 15,951 (1) (1,929) 1,394 (238) 432 Income Tax and Social Contribution 4,580 4,850 (6) 2,036 967 111 1,256 Others 4,773 3,934 21 15,608 17,058 (9) 15,700 Subtotal - Brazil 68,587 66,170 4 1,416 1,393 2 1,784 Economic Contribution - International 6,135 6,873 (11) (8) Total 2 4. Production Taxes R$ million Jan-Dec 4Q-2013 3Q-2013 4Q13 X 3Q13 (%) 4Q-2012 2013 x 2012 (%) Brazil 4,044 4,011 1 3,814 Royalties 15,057 14,459 4 4,264 3,932 8 3,986 Special participation charges 15,161 15,783 (4) 40 41 (2) 39 Rental of areas 170 156 9 8,348 7,984 5 7,839 Subtotal - Brazil 30,388 30,398 − 226 236 (4) 235 International 913 903 1 4 Total − (4Q-2013 x 3Q-2013): Production taxes in Reais in Brazil increased 5% mainly due to the new levels of special participation charges, by the increased production of larger fields that pay special participation charges, partially offset by the 2% decrease in the reference price for domestic oil, that reached an average of R$/bbl 220.92 (US$/bbl 97.06) in the 4Q-2013 compared to R$/bbl 224.35 (US$/bbl 98.06) in the 3Q-2013. (2013 x 2012): The stability of production taxes in Reais in Brazil was mainly due to the lower production of larger fields that pay special participation charges that offset the 8% increase in the reference price for domestic oil, that reached an average of R$/bbl 208.40 (US$/bbl 96.59) in 2013 compared to R$/bbl 192.73 (US$/bbl 98.63) in 2012. 27 APPENDIX 5. Assets and Liabilities subject to Exchange Variation The Company has assets and liabilities subject to foreign exchange variations, for which the main exposure is to the Real relative to the U.S. dollar. As from the mid-May 2013, the Company extended the use of the hedge accounting practice to hedge future exports. This practice, which is regulated in Brazil by means of Accounting Pronouncement CPC 38 – Financial Instruments: Recognition and Measurement, allows companies to reduce impacts to their periodic results caused by exchange rate changes if they generate future cash flows in currencies other than their local currency of similar amounts but opposite directions. For Petrobras, this mechanism initially includes approximately 70% of the total net debt exposed to changes in foreign exchange rate, hedging portions of our exports for a seven-year period. Through the extension of the hedge accounting practice, foreign exchange gains or losses from debt expressed in U.S. dollars, will only affect the Company’s profit and loss when the future exports affect our income statement. Until our future exports are realized, such foreign exchange variations will be recognized in our shareholders’ equity. The balances of assets and liabilities in foreign currency of subsidiaries outside of Brazil are not included on the exposure below when transacted in a currency equivalent to their respective functional currencies. On December 31, 2013, the Company had a net liability position regarding foreign exchange exposure hence the appreciation of the Real relative to other currencies generates an exchange variation income, while the depreciation of the Real generates an exchange variation expense. ITEMS R$ million Assets 16,853 17,394 Liabilities (150,581) (117,203) Derivatives 741 (1,371) Hedge Accounting 95,443 − Total BY CURRENCY R$ million U.S. dollars (17,369) (84,578) Euro (14,065) (9,975) Pounds (4,068) (3,466) Peso (851) (1,693) Yen (1,191) (1,468) Total 6. Hedge Effect Cash Flow on Exports R$ million Jan-Dec 4Q-2013 3Q-2013 4Q13 x 3Q13 (%) 2013 x 2012 (%) - Total of Monetary and Exchange Variation - 4,578 824 - Deferred Exchange Variation registered in Shareholders’Equity 13,384 - - (321) (372) (14) Reclassification from Shareholders’ Equity to Income Statement (693) - - 80 Monetary and Exchange Variation, Net 28 APPENDIX 7. Federal Tax Settlement Program (REFIS) In December 2013, the Company adhered to the Federal Tax Settlement Program (REFIS), taking advantage of the tax benefits introduced by Federal Laws No. 11,941/2009 and No. 12,249/2010, whose deadlines were extended pursuant to Federal Law No. 12,865/2013. The debts included in REFIS are related to tax debts of CIDE, II, IPI, IOF, IRRF and COFINS. By deciding to adhere the program, the Company voluntarily dismissed all administrative and legal proceedings regarding tax debt disputes. The Company efectively paid R$ 1,297 millon, besides a request to use judicial deposits of R$ 39 million, totalling R$ 1,336 million. The adhesion to REFIS generated a tax saving of R$ 983 million, due to penalties and interest reductions according to the tax legislation. The amounts recognized on Income Statement that includes reversal of provisions of probable legal proceedings previously accrued are set out in the table below: EFFECTS ON INCOME STATEMENT R$ million Tax expense (675) Net finance income (expense) (661) 1,336 Other operating expenses (reversal of provision of legal proceedings) 772 Income taxes 178 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 26, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
